UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2429



CHARLES TAYLOR,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-166-566)


Submitted:   May 25, 2005                  Decided:   June 21, 2005


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard J. Wilson, Supervising Attorney, Rachel Sussman, Mark
Haufrect, Student Attorneys, International Human Rights Law Clinic,
WASHINGTON COLLEGE OF LAW, AMERICAN UNIVERSITY, Washington, D.C.,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James Hunolt, Steven A. Keller, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Taylor, a native and citizen of Sierra Leone,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

application for asylum, withholding of removal, and protection

under the Convention Against Torture.*    To obtain reversal of the

Board’s determination denying eligibility for asylum relief, an

alien “must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear

of persecution.”   INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).   We have reviewed the decision of the Board and the

evidence of record and conclude that Taylor fails to show the

evidence compels a contrary result.

          Nor can Taylor show he was entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).   In addition, we find no due process

violation as a result of the Board’s affirmance under 8 C.F.R.


     *
      Taylor raises no claim on appeal regarding the Convention
Against Torture.   Therefore, he has abandoned this claim.    See
United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                 - 2 -
§ 1003.1(e)(5) (2005).    See Settenda v. Ashcroft, 377 F.3d 89, 98

(1st Cir. 2004) (if due process requirements are met when a single

Board   member   issues   an   affirmance   without   opinion,   such

requirements are also met when the Board member issues a brief

explanatory order); cf. Blanco de Belbruno v. Ashcroft, 362 F.3d

272, 281 (4th Cir. 2004) (holding that the streamlined affirmance

without opinion procedures under 8 C.F.R. § 1003.1(e)(4) comport

with the requirements of due process).

          We deny Taylor’s motion to reconsider staying removal

pending appeal as moot, and the motion to supplement the record.

We deny the petition for review.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                      PETITION DENIED




                                - 3 -